IN THE FILED

UTAH APPELLATE COURTS
F ATE F AH
SUPREME COURTO THE ST 0 UT JUL 1 7 2015
FRED C. Cox,
Petitioner,
Z).

SPENCER]. COX, in his capacity as

Lieutenant Governor of the State of Utah,
Respondent.

Case No. 20150261-SC

ORDER

This matter is before the Court on a petition for extraordinary relief. The
petition pertains to a contemplated referendum for the repeal of HB 454, entitled
"Prison Development Amendments," enacted by the Utah Legislature during the
2015 General Session, which ended on March 12, 2015. The petition asserts that a
group of sponsors prepared a referendum application and that they "attempted to
submit their Application on March 27, 2015, but [were] refused and denied that
opportunity by the Utah [Lieutenant] Governor's Election Office, based on the
[five-day] deadline found in Utah Code, 20A-7—302." The Petitioner has not
identified himself as one of the prospective sponsors, and the Court has determined
he lacks standing to contest any action or inaction by the Lieutenant Governor with

respect to the prospective sponsors’ application. Accordingly, the petition is
dismissed.

FOR THE COURT

 

Chief Justice